                                                                           '


                                                                                       l
                                                                           cuuRK'
                                                                                sA
                                                                                 oTfpc
                                                                                    IMNgVuIRA
                                                                                           :,Nja :1 F.
                                                                                              ,
                                                                                       jFI
                                                                                         LùD V#''
                                                                                                zt.
                                                                                     0CI
                                                                                       '
                                                                                       T,2 j'2212
                        IN TH E UN ITED STA TES D ISTR ICT CO UR T              JULI   U             RK
                                                                               OY1   i @   l
                       FO R TH E W ESTER N DIST RICT O F W R GIN IA                  P   c E
                                                                                                    ..
                                                                                                     .
                                                                                                         j
                                   R OA N O K E D IVISIO N                             :
                                                                                       1
JA M ES W .CA M PBELL,SR .,                                                            l
                                                                                       !
                       Petitioner,                C A SE N O .7:18CV 00277

V.                                                M E M O M N D UM O PIN IO N

TAM M Y BR OW N ,                                 By: H on.Jaclkson L .K iser         I
                                                      Senior U nited States D istrictJudge
                       R espondent.                                                    l
                                                                                       I
                                                                                       l



       Petitioner Jnmes W .Cnmpbell, Sr.(ltcnmpbell''or Stpetitioner'),a Virginiâ1inmate
proceeding pro K,filed a petition fora writofhabeascorpusptl
               .                                           rsuantto 28 U.S.C.1j 2254,  -
                                                                                       1
challengingcriminalconvictionsin AmherstCotmtyonAugust26,2015(CaseNo.(2R15,
                                                                          015213-
                                                                                       1
00), andonNovember9,2015(CaseNo.CR15015307-00).ThematterispresentlybefoyIemeon
                                                                                       I

therespondent'sM otionto Dismissand Cnmpbell'sresponsethereto.Afterafullrevier Ofthe
                                                                                       )
                                                                                 ,     1
record,forthereasonssetforthbelow,1willgranttheM otionand dismissCampbellspqtition.
                                                                                       i
                                             1.

       Both convictions arisefrom Cnmpbell'sarreston August6,2014,forthem anufacture of

methnmphetamine in violation ofVirginia Code j 18.2-248,following execution ofjtsearch
warrantforhishom e and curtilage.lCam pbellwaived prelim inary hearing on the charge,and on

Febnlary 10,2015,the Grand Jury issued an indictmentcharging thatCampbellç
                                                                         çdid unlawfully
and feloniously,marmfacture,distribute orpossesswith the intentto sell,give ordisiribute a
controlled substance       methamphetnmine,in violation of j 18.2-248''on August 6,2014.
(Appendix in Case No.15015213-00,hereafter GWpp.1'',p.3.)Cnmpbellfiled a zotion to

       i'T'
          h
                                                                                      l
                                                                                      I
           efactualallegationsinthissectionaredrawnfrom thepleadingsandaitachmentsthqretofiled
by thepartiesin thiscase(ECF Nos.1& 14j,andfrom thepaperandelectronicrecordsfrom thçVirginia
CourtofAppealsandfrom theVirginiaSupremeCourtin bothstatecases,onfilewiththeClerkt


                                                                                      ;
suppresstheevidence,allegingthatthesearchwarrantandsupportingaffidavithadneyerbeen
                                                                            1
filedintheclerk'sofficeasrequiredbyVirginiaCode j19.2-54,andthatthesearchviolatedhis
                                                       '
                                                                                   1
rightstmdertheUnitedStatesConstitution  .
                                                                                  I
                                                                                  ;
        Lessthan aweek beforetrial,theClerk'sofficelocatedthe                     1
                                                              misfiledsearchwarrmy,butthe
                                                                                   :
second page of the supporting ao davit was not there.On April 2,2015, Cnmpbell'
                                                                              ,
                                                                              filed an
                                                                                   1
amendedmotiontosuppressandamotionforrelieffrom waiver(basedonlatediscovejy ofthe
misfiled search warrant),renewing his challenge to the validity ofthe search warrp tunder
                                                                                  1L
                                                                                  I
Virginia Code j 19.2-54 and underthe Fourth Amendmentto theUnited States Conltitution.
'                                                                                  :
Specificaliy,he alleged thatan essentialportion ofthe ao davitin supportofthe searchrwarrant
                                                                                   7
hadneverbeen filedintheClerk'soffice.IndeeL,thesecondpageoftheaffidavit,conta'
                                                                             ininga1l
                                                                             l
theinform ation on whichprobablecausewasbased, wasneverfoundintheclerk'sofficel
                                                                              jorcourt
                                                                                   I
files,apparently due to am alfunction ofthe fax machine.SeeComm onwea1th v.Cam pbell,807

S.E.2d 735,737 (Va.2017),cert.denied,139 S.Ct.421(2018),reh'c denied,139 S.0t.1244

(2019).
        On April3,2015,thepartiesappeared forhearingson them otion to suppressandlfortrial.
                                                                                   l
C                                                                                  l
    nmpbellwasarraigned,enteredapleaofGinotguilty,''andsaidhewasreadytogoforwa
                                                                             Irdwith
thetrialthatday,electingtobetriedbythejudgewithoutajury.(App.1,pp.20-24.)Thecourt
                                                                                   I
ruledthataviolation ofVirginiaCodej 19.2-54wasaproceduralmatterthatdidnotrequire   ,

*                                                                                  2
suppression oftheevidence.(J#=.at36.)BeforetheevidentiaryhearingontheFourthAmp
                                                                             1
                                                                               ndment
issues,Cnm pbellrequested a continuanceto be betlerprepared forthehearing and itspr1
                                                                                   ocedural

requirements.(J#a.at43.)Thecourtgrantedthecontinuanceanddirecteddefensecounseltofilea
                                                   .
                                                                                   I
                                                                                   I
fullmotionbyM ay1,settingfoz'tha11issueshewishedtoraise.tLd=at48.)Asinstnzcted,C,nmpbell
filed a second amended motion to suppress.
i'

                                                                  l




                    TheevidentiaryhearingonthesecondamendedmotiontosuppresswasscheduledjorJune
                                                                                                  r
             3,2015.On thatdate,lnvestigatorJamesBegley oftheAmherstCounty Sheriff'sOfficetestifed
                                                                                              i
                                                                                              l
             thatheapplied fora search Farrantfrom the magistrate'soffice on August6,2014.He provided
                                                                                                  I
                                                                                                  :
             threecopiesofthesupporting affidavitto themagistrate,oneforthemagistrateto filerith the
                                                                                                  1
                                                                                            1gistrate
             court,onefortheofficer,andoneforthetazgetoftheinvestigation.Hetestisedthatthem a
                                                                                            I


             asked him to make som eclericalchangesto the affidavit,which he handwrote on the G1rm .The
                                                                                                 iBegley.
             m agistrate then signed thesearch warrant,keeping hiscopy and giving the othertwo to'
                                                                                                 I
             Begley then lef4them agistratejsoffcetoexecutethe search warrant.                   '
                                                                                                 1
                     Asrequired byVirginia Codej 19.2-54,the m agistrate faxed the affidavit,wm 1ant,and

             blank inventory to the clerk of court.Unfortunately,the clerk received fotlrpages,butnotthe
                                                                                                  1
             correctfolzrpages.The pages the clerk received and filed contained only the firstpage ofthe
                                                              .
                                                                                                  I
             affidavit(withonlythenumbers4,5,and6from thesecondpagesuperimposedonthefirE
                                                                                       ktpage),
             two copies ofthe search warrant,and the blank inventory page.The Comm onwea1th offered
         '
                                                                                           1
             InvestigatorBegley'scopyoftheafsdavit,signedbythemagistrate,tothecourt,buthis)
                                                                                          opyhad
                                                                                          l
             handwrittenchangesonthefirstpageoftheaffidavitthatwerenotonthecopyfiledinth8clerk's
                                                                                            1
                                                                                            I
             office,and the clerk'softk ehad handwritten changesthatwerenoton Begley'scopy.Therefore,
                                                                                            I
             thejudgedidadmitBegley'scopytoprovethebasisforthesearch warrant, becauseheçr    ould not
                                                                                                  !

             saythattherewerenothandwrittenchangesonpagetwo ofthe affidavitthatneverrea1
                                                                                       ched the
                                              .
                                                                                       l
             Clerk'soffke.(App.1,pp.105-106.)                                          l
                    Following the evidentiary hearing, thetrialjudge entered an ordergranting Cnmp
                                                                                                1 bell,s


             motiontosuppressandgivingtheCommonwea1thtmtilJune12,2015,toadvisethecol
                                                                                   urtofits
             intenttoproceedtotrialordismissthecase.(L4.at61.
                                                            )OnJune8,theCommonwea1thélectedto
     '       go forward with trialand filed am otion forreconsideration ofthe suppression order,arguing for
                                                                                                  i

                                                         -   3-



                                                                                                 i
the first time thatthe search ofthe property was justified by probable cause and;exigent
                                                                                    l
circllmstmlces,alzexception tothesearchwarrantrequirement.(1d.at109-118.)Thehegringon
                                                                                    l
m otion forreconsideration and the trialwere both setforJune 17,2015,in order to preserve
Cnmpbell'sspeedytrialrights.(ld.at119.)                                             I
                                                                                    i
      OnJtme9,2015,theGrandJuryissuedanew indictment(CaseN0.15015307-00)è1harging
                                                                                    ;
Campbellwith possession ofm ethamphetamine with intentto distribute on August6,2014,in
                                                                                    i
violationofVirginiaCodej18.2-248.(AppendixinCaseNo.15015307-00,hereafter4pp.2,,,(

                                                                         1
                                                                         :
p.1.)On June 12,2015,thecourtappointedcounselforCampbellonthenew charge(thesnme
                                                                                    i
                                                                                    1
attorney already representing him on thefirstindictment),andthe casewasthen placed on the
docketGttobetried orsetfortrial''onJtme17,2015,fivedayslater.(ld.at8.)
      O                                                                             1
          n June 17,2015,thecourtheld anotherevidentiary hearing on the suppressioy issues.
                                                                                    1
Althoughthejudgeaffrmedhisearlierrulingregardingtheinvalidity ofthewarrant,he;
                                                                             l
                                                                             deferred
                                                                                    i
decisionontheQtexigentcircumstances''arplment,statinghewouldl'
                                                             uleafterhearingtheJlvidence
                                                                                    I
attrial.(Id.at153-156.)HethenarraignedCnmpbellagain onthefirstindictment,and Cn
                                                                              I
                                                                                mpbell
againtendered apleaofGtnotguilty.''Thecourtstartedto arraign llim on thesecond inb1ictment,
                                                                                    l
butcotmselobjectedonthegroundsthathehadbeenappointedonlyfivedaysearlieran(wasnot
                                                                          I
Preparedtojoforwazdatthattime.(App.1,pp.158-159.)Thesecondcasewaspostpoked,tobe
                                                                          t
                                                                          l
setatorbeforethe Augustgrandjury date.Aftertaldng care ofthatadministrativelmatter,
Cnmpbellproceededtotrialonthefirstindictmentbeforethejudge,withoutajury.            l
                                                                                    !
      The tmcontradicted trial evidence established that a paid inform ant had co
                                                                                1ntacted

Invest
     igat
        orBegleyaboutapossi
                          bl
                           et
                            s
                            methcook'atCnmpbellshousein    '          Am herst Colnv.For
                                                                                    l
abouta week,the informantadvised Begley thatCampbellwas unable to securelenough
                                                                                    i
Pseudoephedrinetoproceedwiththettcook'',butonAugust6,2014,intheearlyafteAo
                                                                         !
                                                                           on,he

                                           -   4-
advised thatCampbellhad been abletoprocure Sudafed (pseudoephedrine)and thatC,
                                                                             ampbell
plnnnedtocookmethlaterthatevening.Begleyaskedtheinformmlttokeephim apprisidofthe
                                                                          l
situation,and hebegan to coordinatem anpowerwith hissupervisors and contacted theriarcotics
                                                                                    i
tenm atthe Virginia State Police (((VSP'').Throughoutthe aftem oon and early eve/ing,the
                                                                                 1
i                                                                                1
    nformantcalled Begley with updates on the activities atthe shed on Cnmpbell'sjroperty,
including that Cnmpbell was crushing Sudafed and that two others were rolling up iballs'of
                                                                                 1
aluminum foil.                                                                      1
                                                                              I
          W hil                                                               !
              etheVSP and otherofficers9om AmherstCounty setup nearCnmpbell'sproperty,
                                                                                    1
Begley applied forand obtained asearch warrant.                                     I
                                                  Hesignedtheapplication forsearch rarrantat
                                                                                    I
10:30 p.m .,andthem agistrateissuedthewarrantat10:47p.m .InvestigatorBrandonHurt,lasniper
                                                                                    :
withtheAmherstSheriff'sOffice,tookaposition inthetrees,approximately25to30ya/dsâom
Cnmpbell'sshed,whereheremainedforapproximately 45 minutesbeforethe1aw enfqrcement
t                                                                                   )
    eam entered thepropertyto sel'vethesearchwarrant.Whileinthatposition,Hurtobj
                                                                               l
                                                                                 erveda
wom an take altlm inum foilinto the shed and anotherperson take a shol'tpiece ofhose into the
'
                                                                                    i
shed.Justbeforethetenm moved intoexecutethewarrant,HM saw smokecomingfrojn inside
                                                                                    1
theshedandherdpeopletalkingeitherinsideorinfrontoftheshed.Aslaw enforcementlvehicles
                                                                                    à
entered theproperty,occupalltsoftheshedbegantorun,butthey werecaughtanddetained bythe
                                                                                    l
policeandidentifiedasCnmpbellandacodefendant,TimothyBirch.Later,whenVSPISpecial
A                                                                                   I
  gentPhillipsentered the shed to remove environmentalhazards,hefotmd Cnmpbel!l's adult
daughter(anothercodefendant)hidinginside  .
                                                                             1

      At Cnmpbell's trial,both Begley and Phillips testified as experts about the hyzards of
                           B                                                        l
methnmphetam ineproduction. egleynotedthattheprocessusesvolatilechemicalsthatarehighly
                                                                                    I
combustible. Further, the m anufacttuing process can produce phosphine and I
                                                                           ghlorine,
                                                                                    l
                                                                                             1
                                                                                             .




carcinogenicgassesthatcan som etim esbefatal.Phillipstestified thattheone-potmethodtusedon
                                                                                             ;
Cnmpbell'sprem isesthatevening istheleasthazardousmethod ofm anufacturingtheproduct,but
                                                                                   1
                                                                                   1
stillhassignificantrisks.Forexnmple,both lithium stripsand organicsolventsareusedto separate

theSudafed.Litllillm stripsreactwith water,andthemoismreofahtlm id day orresidualm'oisture
                                                        .                                    :
i                                                                                            1
n Coleman fuelcan spark firefrom thelithium strips,triggeringan explosion,like ajlume or
                                                                                             !

fireball.Theprocessalso producesamm onia gas,which can causerespiratory distress,blindness,
                                                                                  t
                                                                                  1
oreven death ifinhaled in sufficientquantities.Ammonia gascan also cause glasscontyinersto
                                                                                             I
explode.z
                                                                                             i
         Campbelldidnotintroduceanyevidenceonhisownbehalf.Thetrialjudgefounctthatthe
                                                                                             1
C                                                                                  !
    ommonwea1th proved both probable cause mld exigent circum stmlces sufficientto Justify a

warrantlesssearch ofCampbell'sproperty,anddenied Cnmpbell'smotion toexcludetheevidence
                                                                                             l
obtainedasaresultofthesearch.HethenfoundtheevidencesufficienttoconvictCampblllofthe
charge,notingthat,Glg-l-jhenattlreandthequantityofthisprocesswouldleadthecourttqbelieve
                                                                .                            l
thatthere was an intentto sell,                                                    I    ,,
                                  give,ordistributethe substancethatwasinvolved. (Ap
                                                                                   I
                                                                                     p.1,p.
333).He entered a conviction orderthe same date,reflecting a conviction formanuf1acturing
                                                                                             I
methamphetnmine in violation ofVirginia Code j 18.2-248.On August26,2014,the    I court
                                                                                i ended.
sentenced Cnmpbelltotwentp fiveyearsin prison,with fourteen yearsofthesentencesup
                                                                                             t
Campbellnoted llisappealtotheVirginiaCourtofAppeals.
         W hiletheappealofthefirstcasewasstillpending thepartiesscheduled atrialdatIeforthe
                                                            ,
                                                                                             1
second indictment.Campbellthen filed amotion todismiss,alleging thatthesecond inbictment

wasbarredbytheFifthAmendment'sDoubleJeopardy ClauseandbyVirginiaCodej1,
                                                                      9.2-294,
                                                                                             l

       2Otherwitnessestestified againstCam pbellatthe trial,including the informantand Campbell's
daughter, but the substance of their testim ony is not relevant to determ ination of the issuès in this
Proceeding.                                                                                  l
                                                                                             1



                                                                                             1
                                                                                        l
                                                                                        i
and amotionto suppress,arguingthesnm egrotmdsreliedupon inthefirstcase.OnNovqmber9,
                                                                                        1
2014,afterincop orating therecord ofthefirstcase into therecord forthesecond case,the court

overruled both m otions.Cnm pbellthen entered a '
                                                plea agreem ent with the Comm oJ1wea1th,
                                                                                        l
                                                                               i
                                                                                        !
preservingllisrighttoappealboth motionspursuanttoVirginiaCodej19.2-254.Cnmpbe
                                                                           :llpled
'
                                                                                        )
guilty and,pursuantto theplea agreement,the courtsentenced him to eleven yearsin prison,to
                                                                                  t
                                                                                  )
rt!n concurrently with the sentence in the firstcase,followed by two years ofposs-release
                                                                                        i
supervision Onceagain,CampbellperfectedanappealtotheVirginiaUourtofAppeals.1
              .
                                                                           I
                                                                                        1
           On October25,2016,the CourtofAppealsreversed Cnmpbell'sconviction onlthe first
                                                                                        l
indictm ent,findingthatfailure to filetim ely and properly the second page ofthe search'
                                                                                       ;warrant
                                                                                        i
afsdavitasrequiredby VirginiaCodej 19.2-54requiredsuppressionoftheevidence.Ca
                                                                            1 mpbel
                                                                                  l
                                                                                        1
v.Commonwea1th,791S.E.2d 351(Va.Ct.App.2016),rev'd,807 S.E.2d735 (Va.2017),cert.
denied,139S.Ct.421(2018),reh'cdenied,139 S.Ct.1244 (2019).Holdingthatthgstatute         I

provided broader protection than the Fourth Amendment,the courtheld that thJ Fotu'th
A m endm entbecam e tt
                     irrelevant''oncethewarrantwasstnzckonstate1aw grounds.J#a.ati
                                                                                 ;356n.2.

Further,becausepoliceobtainedawarrant,thesearchwasnotawarrmltlesssearch,soekIceptions

tothesearchwarrantrequirementdidnotapply.J-
                                          l.
                                           a                                            1
           TheVirginiaSupremeCoul'
                                 treversedthedecision oftheCourtofAppealsatldreinstated
                                                                                    .   I
Cnmpbell'sconviction on Decem ber 14,2017.Comm onwealth v.Campbell,807 S.E.2d at740.
                                                                                 (
                                                                                 !
The Courtassllm ed withoutdeciding thatthe search warrmg was invalid under Virginia Code
    j19.
                                                                            l
       2-54,butheldthatinvalidityofthesearchwarranttmderthestatute(ortmderthI
                                                                            eFourth
Amendment)didnotprecludeavalidwarrantlesssearchiftheCommonwea1thmetthebI
                                                                       urde
                                                                          .nof
provingan exception tothewarrantrequirement.Ld.,sat738.Campbell'ssubsequentreqt
                                                                              plestsfor
rehearing and appealw ere denied.
         W hile the first case was pending review in the Virginia Supreme Court,the C, ourtof
                                                                                        1
Appealsstayed proceedings in the second case.Once theVirginia Suprem e Courtreinqated the
                                                                                        1
f                                                                                       I
 rstconviction,theCourtofAppealsfolloweditsdecisionasthe(ilaw ofthecase,''aftirmi
                                 '
                                                                               i ngthe
                                          .                                             1
                                                                                        I       '
trial court's denial of Cnmpbell's m otion to suppress in the second case. Campbell v.

Commonwea1th,817 S.E.2d 663,667 (Va.Ct.App.2018).TheCoul'tofAppealsalsoaffirmed
the conviction,finding no statutory ordoublejeopardy barto the second proceedingl
                                                                                because
                                                                                1
                                                                                       l
Campbell's requestto continue trialof the second charge was a consent to two trials and a

voluntary waiverofany doublejeopardy objection.J-I.
                                                  J.Sat668-70.TheVirginiaSuprepe Court
declinedtohearCnmpbell'sappealfrom theCotlrtofAppeals.Campbelldid notfileastatthabeas
petition.                                                                              1
                                                                                       1
         OnJune19,2018,CnmpbellfiledaPetitionforWritofHabeasCopus,pursuvtto28
U.S.C.j2254,inthiscourt.Inhispetition,Cnmpbellraisesfivechallenges:
                                                                                       !
                                                                                       I
         That the state court erred in permitting admission of evidence under the:exigent
         circtlm stancesexceptiontothesearch warrantrequirem entwhenthestate'ssearchwarrant
         wasinvalidtmderVirginiaCodej19.2-54.
                                            ,
                                                                                       1
         That the state court erred in allowing adm ission of evidence under thej
                                                                                texigent
         circumstancesexception tothesearch warrantrequirementwhen thesearch wmy''antwas
         invalid lmdertheFourth Amendm entand theflgood faith exception''wasnotapplicable;
    3 Thatthestate courterred in finding the existenceofexigentcircumstancesto l
     .                                                                         justify a
         warrantlesssearch;                                                            I
                                                                                       1
    4. Thatthe statecourterred '
                               in failing to dism issthe second indictm enttmderVirgini
                                                                                     ia Code
         j19.2-294;and                                                                 1
                           /
                                     i                                                 1
    5. That the state court erred n failing to dism iss the second indictm ent for violating llis
       constitutionalrightagainstdoublejeopardy.

EECFNo.1,p.20.2                                                                        I

                                                                                       7
                                                                                       I




                                              -   8-
                                                 II.                                    l
                                                                                        1
                                                                                        .

         A federalcourtm ay grantapetitionerhabeasrelieffrom astatecourtjudgmentC
                                                                                j
                                                                                sonlyon
                                                                 l                   l
the ground thathe isin custody in violation ofthe Constitution or aw sortreaties ofthç United
                                                                                        I
States.''28U.S.C.j2254(a).Ktltisnottheprovinceofafederalhabeascourttoreexaminestate-
courtdeterminationson state-law questions.''Estellev.M cGuire,502U.S.62,67--68(1991).The
Vi
'                                                                                       q
  rginiaSupremeCourt'sdecision thataviolation ofVirginiaCodej 19.2-54doesnotpreclude
adm issionofevidenceundertheexigentcirctunstancesexception totheFciurthAmendm entsearch
                                                                                        I
                                                                                        I
wan'
   antrèquirementisaclaim thatrestssolely ontheinterpretation ofVirginiastatutesyndcase
law,and assuch,itisnotcognizable on federalhabeasreview tmlesspetitioneralleges'
                                                                               ,thatthe

state court's application ofthestatm eisacognizableviolationofthefe
                                                                  'deralconstitution. jee.e.M.,
                                                                                             -


                                                                                        1
Wrichtv.Ancelone,151F.3d 151,158 (4th Cir.1998).Campbellallegesthatthestltecourt
decisionsviolatetheFourthAmendmentoftheU.S.Constitution,andladdressthoseallegations
                                                                                        I
in thenextsection,butCnmpbell'sfirstclaim isbased only on the Virginiastatuteand,th;erefore,
                                                                                        I
mustbedismissed.                                                                        i
                                                                                        1
                                                                                        1

                                                 111.

             Ifa stateprisonçrhad the opportunity forfulland fairlitigation ofa Fourth Am endment

claim,he isnotentitled to federalhabeasreliefon the grotmd thatthe evidence obtained in an
                                                                                        !
unconstitmionalsearchorseizurewasintroducedathistrial.Stonev.Powell,428U.S.k
                                                                           '65,494
(1986) Tlûsisbecausethe socialcostsoftheexclusionmy rulearehigh.ld.at490.The 1
         .                                                                   èvidence
thatadefendantseekstoexcludeisusuallyreliableandisoftenthemostcompellingevi             1
                                                                                        denceof
guilt1d.Application ofthe exclusionary nzle cripplesthe &dtrutllt'inding process''and soI
     .                                                                                  m etim es

allowsthe guilty to go free.Id.Despitethese costs,the Supreme Courtand othershave,fotmd it
                                                                                       i
necessary forsocietytopaythiscostin ordertodeterpolicemisconductandpromoterejpectfor

                                                 -   9-

                                                                                       i
                                                                                       7
                                                                                    l
                                                                                    !
FourthAmendmentvalues.Id.at490-91.Onceadefendanthashadtheopporttmity to laisehis
                                                                                     I
F                                                                                    l
 ourthAmendmentchallengesbeforeatrialcourtandatleastoneappellatecoult howev1         er,there
islittledetenvntbenetk inallowingftuttherlitigation oftheissue,andeven lessbenefittorI
                                                                                     eversing
                                                                                    .1
a conviction because evidence is suddenly deemed inadm issible,even though atleasttWo prior

courtshadtheopportunityto considertheconstitutionality oftheseazch from which evidencewas
                                                                                    1
obtained.Id.at491.The decreasing deterrentvalueofcontinued effortsto exclude evide
                                                                                 1
                                                                                   nceno
longeroutweighsthe socialcostsofthe exclusionary rulewhen a case hasreached thissI
                                                                                 tage.Id.
                                                                                    I
                                                                                    I
at491-93.                                                                           !

       W hen considering apetitioner'sFourthAm endmentclaim s,then,afederaldistriqtcourt's

firstinquiry iswhetherthe petitionerhad an opportunity to raisehisFourth Amendm entlèlaim in
                                                                                   l
                                                                                   l
the higheststate court.Doleman v.Muncy,579 F.2d 1258,1265 (4th Cir.1978).lfsuch an
opportunitywasaffordedtothepetitioner,andnothingintheclaim orintherecordsugjeststhatl
            ,                                                                       i
the prisonersopportunity to fully and fairly litigatehisclaim wasimpaired,then thecourtneed

'
looknofurtherintotheFourthAmendmentclaims.                                          q
       In thepresentcase, Campbellhad severalopportunitiesto litigatehisFourth Ame
                                                                                 1ndm ent

claims,and hetook fulladvantage ofeach opportunity.He argued before thetrialcourtthatthe
                                                                                   I
search warrantwas invalid underthe Fourth Am endm entbecause the probable cause slatem ent
                                                                                  ;
wasmissingin theaffidavitfiledwiththeclerk'soffice.Thetrialcourtagreedwithhim allld further
                                                                                    1
agreed thatthe l&good-faith exception''forofocerreliance on the warrant,recognized iilUnited

Statesv.Leon,468U.S.1250(1984),didnotapply.Butthètrialcourtalsofoundthattheexigent
circumstances exception to the warrantrequirementapplied.Cnmpbellappealed to the Courtof

Appeals,where his argumentwas
                            'adopted and the trialcourt's ruling was reversed. Then,the

Virginia Suprem e Courtheard the m erits ofthe case and reinstated the conviction.The
                                                                                    I
                                                                                      United


                                           -
                                               10 -

                                                                                   !
StatesSupreme Courtdenied certiorari.ln short,Cnmpbellf'ully and capably litigated theFourth

Amendm entissuebeforethree differentstatetribunals.TheVirginia colzrtsprovided Cnmpbella

fullapdfairopportunity to litigatetheFourth Amendmentclaimsheraised,both thatthqexigent
                                                                               I
circllm stances exception did notapply if the police relied on an invalid warrant and thatthe

Commonwea1th failedto establish exigentcircumstances.Accordingly,Stoneprecludejhabeas
reliefon Cam pbell'ssecond andthird claim s.
                                               IV .                                 l

       Like his firstclaim ,Campbell's claim thathis trialon the second indictm entviolated

VirginiaCode j 19.2-294 arisessolely understate1aw and isnotcognizable on habeasreview
under28U.S.C.j2254 (a)and Estellev.M cGuire,502 U.S.62 (1991).Thus,hisfourth claim
mustalso bedism issed.

                                               v.

       Resolution ofCampbell'sfifth claim ,thatthe second indictm entwasbarred by principles

ofdoublejeopardy,requiresmorecomplex analysis.Underj2254,averydeferentialstandardof
                                                                    ' laimson them
                                                                                    l
reviewappliestostatecourtdecisionsthathaveadjudicatedapetitionersc                  lerits.In
such acase,habeasreliefshallnotbegrantedunlessthestatecourt'sdecision wasd'contrary to,or
involvedanunreasonableapplicationofclearly established Federallaw,as determinel
                                       ,                                      d by the

SupremeCourtoftheUnitedStates.''28U.S.C.j2254(d)(1).
       ln thiscase,theVirginiaCourtofAppealsclearlyaddressed Cnmpbell'sdoublejeopardy
                                                                                    l
claim.Cnmpbellv.Commonwea1th,817 S.E.2d 663(Va.Ct.App.2018).TheVirginiaSupreme
Courtsllm marily denied Campbell'spetition forfurtherappeal.TheUnited StatesSuprem eCourt

hasheld thatsuch denialsarepresum ed to be decisionson the meritsoftheclaim .Harrington v.
                                                                                   1
                                                                        ''look thrqi
ltichter,562U.S.86,99(2011).Further,afederalcout'tonhabeasreview isto               ugh''the
                                                                                    I
                                           -   11 -
r




    summarydecisiontothelastcoul'tdecisionprovidingarationaleforthemeritsdecisiokandto
                                                                                        l
    presum ethatthestate high courtadopted the snm ereasoning.W ilson v.Sellers,138 S.Ct.1188,

    1192(2018).                                                                         1
                                                                                      !
          Having detennined thatVirgihia courtsaddressed the Cam pbell'sclaim ,the nexiissue is
                                                                                        ,




    whetherthe CourtofAppealsopinion iscontrary to,orinvolvesallllnreasonable applicqtion of,
    '                                                                                   g
    clearlyestablished SupremeCourtlaw The threshold question is whetherthere isanylçqclearly
                                         .

                                                                                   1
                                                                                   1
    establishedFederallaw,asdeterm inedby theSupreme Court.''Lockyerv.Andrade,538U.S.63,

    71(2003).Inordertobeclearlyestablishedlaw,thepositionurgedbythehabeaspetitiokermust
                                                                                        I
                                                                                        ;
    havebeenpronolmcedby theSupremeCourtin itsholding(notdictum),andtheCourt'd,holding
                                                                              )
    m usthavebeennnnouncedbeforethestatecourt'sfinaldecision onthem erits.W illiam sy.Tavlor,
                                                                                     1
    529 U .                                                                          l
          S.362,412 (2000).                                                             j
          The Virginia CourtofAppeals based its decision on a recentSupreme Courtde
                                                                                 Icision,
                                                                                        I
                                                                             1
    Ctmierv.Virzinia,138 S.Ct.2144 (2018).In Cunier,thedefendantwascharged in!asingle
                                                                                        i
    indictmentwithburglary,grandlarceny,andtmlawfulpossessionofafirearm byaconviciedfelon,
                                                                                  l
    arising from asingle cotlrseofconduct.J#.Sat2148.Asalleged by the CommonwJalth,the
                                                                                        1
    defendanthadbrokenintoahomeandstolenasafecontainingcashandguns;becauseoflhisprior
                                                                                        l
    felony conviction,he could notlegally possessany firearm,much less a stolen one.Cèncem ed
                                                                                        i
    thatajurymightbeprejudicedagainstlzim bylearningofhispriorfelonyconviction,theJ'
                                                                                   efendant
    moved to severthefirearm chargefrom theothertwo.Atthefirsttrial,limitedto theburglary and
                                                                       ,




    grandlarcenycharges,thejuryacquittedthedefendant.Hethenmovedtoprecludethesecondtrial
    on doublejeopardy grounds.Ld.,sat2148-2149.Assllmingwithoutdecidingthatdoublejeopardy
                                                                                        l
    would norm ally apply to a successiveprosecution forthe firenrm charge,the Suprem e Cotu'
                                                                                            theld

    thatStthereisno violation oftheDoubleJeopardyClausewhen gthedefendant)electstok
                                                                                  havethe
                                                                                  l



                                                                                        i
                                                                                        I
. ..

       offensestriedseparatelyandpersuadesthetrialcourttohonorlliselection.'Id.at215l
                                                                                    (quoting
Jeffersv.UnitedStates,432U.S.137,152(1977:.Accordingly,thestatecourtdeniedCampbell's
doublejeopardy claim.
          1cnnnotconcludetheVirginiacourt'sdecisionisGdcontraryto''federallaw.A statedecision
                                         .
                                                                       1
                                     .
                                                                       I
canbecontrarytoSupremeCourtprecedentinonlyoneoftwoways:(1)byreachingacopclusion         l
                                                                                        I
oppositetotheSupremeCourt'sdecisionor(2)byreachingtheoppositeresultf'
                                                                    romthel
                                                                          Courton
factsthatarem ateriallyindistinguishablefrom thefactsin theCourt'scase.W illinm s,529 U.S.at
405to'com&or,J.,concuning).TheVirginiaCotu'tdidnotreachanoppositeresultorconc
                                                                           Ilusion
from the Supreme Court'sdecision in Currier.
                                                                                        l
          Admittedly, Currier is distinguishable from    the present case in one significa1
                                                                                          nt way:
                                                                                        I
Cnmpbell's chargeswere notinitiated in a single indictm ent,and the second indictment
                                                                                   1 issued
                                                                                   I
                                                                                        l
orllyfivedaysbeforethetrialdatescheduledforthefirstindictment.TheVirgirliacourl
                                                                              tdidnot
considerthis distinction significant.Even ifIwere to believe thatthe Virginia CourtofAppeals

decided the issue erroneously,thajisnotsufficientfora grantofhabeas relief.W hen the state

courtdecision isnotcontrary to Suprem e Courtprecedent,a federalhabeas courtmustfind the

state decision to be an lûtmreasonable application''of Courtprecedentin order to grantrelief.
Lockyer,538 U.S.at75.A decision isan Eiunreasonable application''ofCourtprecedentIonly if
thestatecourt'snzlingEs
                      wassolackinginjustificationthattherewasanerrorwelltmders!
                                                                              toodand
comprehended in existing 1aw beyond any possibility offairminded disagreem ent.''Habrincton,
562 U .S.at103.W herethe trialcourt,appealscourt,and pfestunptively,thestate high courtal1

agreedthatCnmpbell'srequestforalatertrialdateremoved doublejeopardy concerns,Icannot
say thatno fair-mindedjm istscould agreewith thedecision,especially in the absencI
                                                                                 e ofany
                                                                                        !
                                                                                        l
                                                                                        i


                                              -   13 -
f




    precedentinvolving separateindictm entssuch asthose herein.3Asthe Courthasnoted, when its
                                                                                            '

    cases giveno clear answerto the exactquestion presented,1etalone an answerfavorable to the
                                                                                              l
    petitioner,lûitcannotbe said thatthe state courtGurlreasonablly) appligedqclearly established
    Federal1aw.'''Wrichtv.VanPatlen,552U.S.120,126(2008)(citationsomitted).Accor1
                                                                                dingly,I
                                                                                              l
    willdismissCampbell'sfifth and finalclairn.                                               '

                                                      VI.
             In                                                             ,                 i
                  accordancewith theforegoing,Iwillgrantthe respondentsMotion to Dislpiss.An
                                                                                              1
    appropriateOrderwillenterthisday.                                                         i
                                                                                              i

             The Clerk is directed to send copies ofthis M em orandllm Opinion and acconplanying
    Ordertopetitionerand to counselofrecord fortherespondent.
             ENTE    REDthis; =day ofOctober,2019.
                                  -
                                                                                              .
                                                                                              1
                                                                                              I
                                                                                              1
                                                                                              1
                                              '




                                                        .    *
                                                                            r
                                                                                ?             j
                                                                                              I


                                                  SEN OR ITEDSTATESDISTRICTJUgGE
                                                                             I
                                                                             1
                                                                             (                 r
                                                                                               1
             3Evenhad*
                     1reachedthesubstanceofCampbell'sdoublejeopardyargumentratherthanl
                                                                                     decidinj
    thathehad waived theissue,hisconstitutionalclaim wouldfailonthemerits.TheDoubleJeopardy Clause
    prohibitsasecond prosecution forthesam eoffense aftereitheracquittalorconviction;w hetherah offense
    is the <
           1same offense''w hen a single actortransaction givesrise to two differentcharges,hor'ever, is
    determ inedby theBlockburgertest,recognized in the seminalcase Blockburaerv.United States,284 U.S.
    299(1932).Thattestfocusesonwhethereach offenserequiresproofofafactwhich theotherdodi
                                                                                       snot.1d.
    at304.lfso,then doublejeogardy doesnotbarthe second prosecution.In thiscase,Campbçll,sfirst
    conviction wasformanufacttm ng methamphetamine,which requiresproofthatheknowingly ina
                                                                                       I
                                                                                         dethe
    unlawf'ul substance;possession with intentto distribute does not require that the defendant make the
                                                                                               I
    substarïce,justthathehaveit.Hissecondconviction,possessionwithintenttodistributemethamph.
                                                                                            etamine,
    requiredproofofthespecificintentto distribute,which isnotrequiredforaconvictionofmanufrcturing.
    Becauseeach offenserequired proofofan elementthatthe otherdid not,the second charge did nötviolate
    the Doubl
            e Jeopardy Clause oftheFifth Amendmentto theUnited StatesConstimtion.Cf.Llogan v.
    Commonwea1th,600S.E.2d 133,133-35(Va.Ct.App.2004)(holdingthatconvictionsforpossè )
                                                                                       ssionof
    marijuanaanddelivering mari
                              juanato aprisoner,bothmadeillegalby thesamesectionoftheivirginia
    Code,didnotviolatethedefendant'sDoubleJeopardyrights).Thisruleappliesevenwhenthejameact
    violatestwoclausesofthesamestatute.See.e.g.,United Statesv.Randall.171F.3d 195,209/thCir.
    1999).                                                                                     '
                                                  -   14 -
